DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 10/18/2021.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner’s amendment was given in an interview with Yixue Du (Reg. 75,581) on 1/7/2022.
	In the claims:
13. (Currently Amended) A dock comprising: 
a front including: 
3a front side, wherein a plurality of connectors are disposed on the front side and wherein the plurality of connectors accept external cables; 

8management circuitry coupled to the plurality of connectors on the 9front side and the plurality of extenders on the rear side, wherein the 10management circuitry is to monitor functionality of the connectors and/or 11extenders, and wherein the management circuitry is coupled to a 12management port situated on the front side, thereby facilitating external 13management of the dock; and
14a rear including an aperture to allow for insertion of a computing device comprising a 15plurality of connectors, wherein a 16respective extender corresponds with and connects to a 17connector on the computing device; and 
18wherein the management circuitry is to maintain configuration data of the external cables 19when the computing device is removed from the dock.

the computing device is a switch, and wherein, when the switch is inserted into the dock, 2the management circuitry 
15. (Currently amended) The dock of claim 14, wherein the switch communicates with the management circuitry 
116. (Currently amended) The dock of claim 15, wherein the software interface is enabled via 2software drivers installed on the management circuitry 
18-20.  (Cancelled)

Allowable Subject Matter
5.	Claims 1-8 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a system, as recited in claim 1, wherein the dock further comprises 10management circuitry coupled to the plurality of connectors on the 11front side and the plurality of extenders on the rear side, wherein the 12management circuitry is to monitor functionality of the connectors and/or 13extenders, and wherein the management circuitry is coupled to a 14management port situated on the front side, thereby 

Regarding claim 13, the prior arts of record fail to teach, disclose or suggest a dock, as recited in claim 13, wherein the dock further comprises 8management circuitry coupled to the plurality of connectors on the 9front side and the plurality of extenders on the rear side, wherein the 10management circuitry is to monitor functionality of the connectors and/or 11extenders, and wherein the management circuitry is coupled to a 12management port situated on the front side, thereby facilitating external 13management of the dock; 
14a rear including an aperture to allow for insertion of a computing device comprising a 15plurality of connectors, wherein a 16respective extender corresponds with and connects to a 17connector on the computing device; and 
18the management circuitry is to maintain configuration data of the external cables 19when the

					Conclusion
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841